 

Exhibit 10.1

 

$150,000,000

 

Accelerate Diagnostics, Inc.

 

2.50% Convertible Senior Notes due 2023

 

Purchase Agreement

 

March 22, 2018

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

As Representative of the several Initial Purchasers listed in Schedule 1 hereto

 

Ladies and Gentlemen:

 

Accelerate Diagnostics, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $150,000,000 aggregate principal amount of its 2.50%
Convertible Senior Notes due 2023 (the “Underwritten Securities”) and, at the
option of the Initial Purchasers, up to an additional $22,500,000 aggregate
principal amount of its 2.50% Convertible Senior Notes due 2023 (the “Option
Securities”) if and to the extent that the Initial Purchasers shall have
determined to exercise the option to purchase such Option Securities granted to
the Initial Purchasers in Section 2 hereof. The Underwritten Securities and the
Option Securities are herein referred to as the “Securities”. The Securities
will be convertible into cash, shares (the “Underlying Securities”) of common
stock of the Company, par value $0.001 per share (the “Common Stock”), or a
combination of cash and Underlying Securities, at the Company’s election. The
Securities will be issued pursuant to an Indenture to be dated as of the Closing
Date (as defined below) (the “Indenture”) between the Company and U.S. Bank
National Association, as trustee (the “Trustee”).

 

An entity affiliated with a director of the Company (the “Affiliated Purchaser”)
has agreed to purchase $30,000,000 aggregate amount of the Underwritten
Securities (any such Underwritten Securities so purchased, the “Affiliate
Securities”).

 

In connection with the placement of the Securities, the Company is entering into
a prepaid forward stock purchase transaction with JPMorgan Chase Bank, N.A., an
affiliate of the Representative (the “Prepaid Forward Agreement.”)

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

 

 

 

 

1.          Offering Memorandum and Transaction Information. The Securities will
be sold to the Initial Purchasers without being registered under the Securities
Act of 1933, as amended, and the rules and regulations of the Securities and
Exchange Commission (the “Commission”) thereunder (collectively, the “Securities
Act”), in reliance upon an exemption therefrom. The Company has prepared a
preliminary offering memorandum dated March 22, 2018 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum and the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

2.          Purchase and Resale of the Securities by the Initial Purchasers.
(a) The Company agrees to issue and sell the Underwritten Securities to the
several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly, to purchase from the Company the respective principal amount of
Underwritten Securities set forth opposite such Initial Purchaser’s name in
Schedule 1 hereto at a price equal to (i) 97.0% of the principal amount thereof
(the “Purchase Price”), in the case of Underwritten Securities other than the
Affiliate Securities and (ii) 100% of the principal amount of the Affiliate
Securities, in each case plus accrued interest, if any, from March 27, 2018 to
the Closing Date (as defined below).

 

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from March 27,
2018 to the date of payment and delivery.

 

 2 

 

  

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such principal amount increased as set forth in Section 10
hereof) bears to the aggregate principal amount of Underwritten Securities being
purchased from the Company by the several Initial Purchasers, subject, however,
to such adjustments to eliminate Securities in denominations other than $1,000
as the Representative in its sole discretion shall make.

 

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, by written notice from the
Representative to the Company for the sole purpose of covering sales in excess
of the aggregate principal amount of Underwritten Securities; provided that any
Additional Closing Date (as defined below) shall occur within a period (the
“Exercise Period”) of thirteen calendar days from, and including, the Closing
Date (as defined below). Such notice shall set forth the aggregate principal
amount of Option Securities as to which the option is being exercised and the
date and time during the Exercise Period when the Option Securities are to be
delivered and paid for which may be the same date and time as the Closing Date
(as hereinafter defined) but shall not be earlier than the Closing Date nor
later than the fifth full business day (as hereinafter defined) after the date
of such notice (unless such time and date are postponed in accordance with the
provisions of Section 10 hereof). Any such notice shall be given at least two
business days prior to the date and time of delivery specified therein; provided
that any notice where the Option Securities are to be delivered on the Closing
Date shall be given at least one business day prior to the Closing Date.

 

The Company shall not be obligated to deliver any Underwritten Securities or
Option Securities except against payment of the applicable Purchase Price (plus
accrued interest, if any) therefor pursuant to this Section 2.

 

(b)          The Company understands that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)          it is a qualified institutional buyer (a “QIB”) within the meaning
of Rule 144A under the Securities Act (“Rule 144A”) and an “accredited investor”
within the meaning of Rule 501(a) of Regulation D under the Securities Act
(“Regulation D”);

 

(ii)         it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and

 

(iii)        it has not sold the Securities as part of the initial offering
except to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A and in connection with each such sale, it has taken or
will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A.

 

 3 

 

 

(c)          Each Initial Purchaser acknowledges and agrees that the Company
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(e) and 6(i), counsel for the Company
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph (b)
above, and each Initial Purchaser hereby consents to such reliance.

 

(d)          The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

 

(e)          Payment for the Securities shall be made in the case of the
Underwritten Securities, at the offices of Davis Polk & Wardwell LLP, 1600 El
Camino Real, Menlo Park, California 94025, at 10:00 A.M. New York City time on
March 27, 2018, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representative and the
Company may agree upon in writing or, in the case of the Option Securities, on
the date and at the time and place specified by the Representative in the
written notice of the Initial Purchasers’ election to purchase such Option
Securities in accordance with this Agreement. The time and date of such payment
for the Underwritten Securities is referred to herein as the “Closing Date” and
the time and date for such payment for the Option Securities, if other than the
Closing Date, is herein referred to as the “Additional Closing Date”.

 

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
respective accounts of the several Initial Purchasers of the Securities to be
purchased on such date of (i) one or more global notes representing the
Securities (collectively, the “Global Note”), in the case of Securities other
than the Affiliate Securities and (ii) a physical note representing the
Affiliate Securities (the “Affiliate Note”), in each case with any transfer
taxes payable in connection with the sale of such Securities duly paid by the
Company. The Global Note and the Affiliate Note will be made available for
inspection by the Representative at the office of J.P. Morgan Securities LLC set
forth above not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date or the Additional Closing Date, as the case may be.

 

(f)          The Company acknowledges and agrees that each Initial Purchaser is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company with respect thereto. Any review by the Representative
or any other Initial Purchaser of the Company, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or Initial Purchaser and shall not be on
behalf of the Company or any other person.

 

 4 

 

 

3.          Representations and Warranties of the Company. The Company
represents and warrants to each Initial Purchaser that:

 

(a)          Preliminary Offering Memorandum. The Preliminary Offering
Memorandum, as of its date, did not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in any Preliminary Offering Memorandum, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 7(b) hereof.

 

(b)          Time of Sale Information. The Time of Sale Information, at the Time
of Sale, did not, and at the Closing Date and as of any Additional Closing Date,
as the case may be, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in such Time of Sale Information, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof. No statement of material fact included
in the Offering Memorandum has been omitted from the Time of Sale Information
and no statement of material fact included in the Time of Sale Information that
is required to be included in the Offering Memorandum has been omitted
therefrom.

 

 5 

 

 

(c)          Additional Written Communications; Permitted General Solicitation.
Other than the Preliminary Offering Memorandum and the Offering Memorandum, the
Company (including its agents and representatives, other than the Initial
Purchasers in their capacity as such) has not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to (x) any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) each
electronic road show and any other written communications approved in writing in
advance by the Representative (other than a Permitted General Solicitation (as
defined below)), in each case used in accordance with Section 4(c) or (y) any
general solicitation other than (A) any such solicitation listed on Annex C
hereto or (B) in accordance with Section 4(o) hereof (each such solicitation
referred to in clauses (A) or (B), a “Permitted General Solicitation”). Each
such Issuer Written Communication does not conflict with the information
contained in the Time of Sale Information, and when taken together with the Time
of Sale Information, did not, and at the Closing Date and as of any Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representative expressly for use in such Issuer
Written Communication, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

 

(d)          Offering Memorandum. As of the date of the Offering Memorandum and
as of the Closing Date and as of any Additional Closing Date, as the case may
be, the Offering Memorandum does not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

 







(e)          Incorporated Documents. The documents incorporated by reference in
the Offering Memorandum or the Time of Sale Information, when filed with the
Securities and Exchange Commission (the “Commission”) conformed or will conform,
as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) and such documents
did not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.





  

 6 

 

 

(f)          Financial Statements. The financial statements (including the
related notes thereto) of the Company and its consolidated subsidiaries included
or incorporated by reference in the Time of Sale Information and the Offering
Memorandum present fairly in all material respects the financial position of the
Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods covered thereby, except as may be
otherwise specified therein or to the extent unaudited interim financial
statements exclude footnotes or may be condensed or summary statements, and any
supporting schedules included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum present fairly the information required
to be stated therein; and the other financial information included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum has been derived from the accounting records of the Company and its
consolidated subsidiaries and presents fairly in all material respects the
information shown thereby.

 

(g)          No Material Adverse Change. Since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, (i) there has
not been any change in the capital stock (other than the issuance of shares of
Common Stock upon the exercise of stock options and warrants, and the vesting of
restricted stock units and the grant of options and awards under existing equity
incentive plans as described in the in the Time of Sale Information and the
Offering Memorandum or the issuance of the Securities or the entry into the
Prepaid Forward Agreement), any debt of the Company or any of its subsidiaries,
or any dividend or distribution of any kind declared, set aside for payment,
paid or made by the Company on any class of capital stock, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement (whether or
not in the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except, in each case, as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum.

 

 7 

 

 

(h)          Organization and Good Standing. The Company and each of its
subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization (to
the extent such concepts or analog concepts are applicable under such laws of
any non-U.S. jurisdiction where any subsidiary of the Company is organized), are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under the Transaction Documents (as defined below) (a “Material
Adverse Effect”). The subsidiaries listed in Schedule 2 to this Agreement are
the only significant subsidiaries of the Company within the meaning of
Regulation S-X under the Exchange Act.

 

(i)          Capitalization. The Company has an authorized capitalization as set
forth in the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; all the outstanding shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Time of Sale Information and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each subsidiary owned, directly or indirectly, by the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors’ qualifying shares
and except as otherwise described in each of the Time of Sale Information and
the Offering Memorandum) and are owned directly or indirectly by the Company,
free and clear of any lien, charge, encumbrance, security interest, restriction
on voting or transfer or any other claim of any third party.

 

(j)          Stock Options. With respect to the stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
and its subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended
to qualify as an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), so qualifies, (ii) each grant of
a Stock Option was duly authorized no later than the date on which the grant of
such Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans, the Exchange Act
and all other applicable laws and regulatory rules or requirements, including
the rules of The Nasdaq Capital Market (the “Exchange”) and any other exchange
on which Company securities are traded, and (iv) each such grant was properly
accounted for in accordance with generally accepted accounting principles in the
United States of America (“GAAP”) in the financial statements (including the
related notes) of the Company and disclosed in the Company's filings with the
Commission in accordance with the Exchange Act and all other applicable laws in
all material respects. The Company has not knowingly granted, and there is no
and has been no policy or practice of the Company of granting, Stock Options
prior to, or otherwise coordinating the grant of Stock Options with, the release
or other public announcement of material information regarding the Company or
its subsidiaries or their results of operations or prospects

 

 8 

 

 

(k)          Due Authorization. The Company has all necessary and sufficient
power and authority to execute and deliver this Agreement, the Indenture, the
Securities and the Prepaid Forward Agreement (collectively, the “Transaction
Documents”) and to perform its obligations hereunder and thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery by it of each of the Transaction Documents and the consummation by it
of the transactions contemplated thereby has been duly and validly taken.

 

(l)          Transaction Documents. The execution, delivery and performance of
each of the Indenture and the Securities and the Prepaid Forward Agreement have
been duly authorized by the Company and, when the Indenture and the Securities
are duly executed and delivered in accordance with their respective terms by
each of the parties thereto, each will constitute a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”).

 

(m)          Authorization of Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

 

(n)          The Securities. The Securities have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered as provided
in the Indenture and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(o)          The Underlying Securities. Upon issuance and delivery of the
Securities in accordance with this Agreement and the Indenture, the Securities
will be convertible at the option of the holder thereof into cash, shares of the
Underlying Securities or a combination of cash and Underlying Securities, at the
Company’s election, in accordance with the terms of the Securities and the
Indenture; the maximum number of Underlying Securities initially issuable upon
conversion of the Securities (assuming full physical settlement of the
Securities upon conversion and the maximum conversion rate under any
“make-whole” adjustment applies) (the “Conversion Shares”) have been duly
authorized and reserved and, when and to the extent issued upon conversion of
the Securities in accordance with the terms of the Securities and the Indenture,
will be validly issued, fully paid and non-assessable, and the issuance of any
Underlying Securities will not be subject to any preemptive or similar rights.

 

 9 

 

 

(p)          Descriptions of the Transaction Documents. Each Transaction
Document conforms in all material respects to the description thereof contained
in the Time of Sale Information and the Offering Memorandum.

 

(q)          No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any applicable law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory authority
having jurisdiction over the Company or any of its subsidiaries, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(r)          No Conflicts. The execution, delivery and performance by the
Company of each of the Transaction Documents, the issuance and sale of the
Securities (including any issuance of the Underlying Securities upon conversion
thereof), the entry into the Prepaid Forward Agreement and the consummation of
the transactions contemplated by the Transaction Documents will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any applicable law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of its subsidiaries, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(s)          No Consents Required. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 2(b) hereto, and
their compliance with their agreements set forth therein and in Section 5
hereof, no consent, approval, authorization, order, license, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
of each of the Transaction Documents, the issuance and sale of the Securities
(including the issuance of the Underlying Securities upon conversion thereof),
the entry into the Prepaid Forward Agreement and the consummation of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers.

 

 10 

 

 

(t)          Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may reasonably be expected to be a
party or to which any property of the Company or any of its subsidiaries is or
may be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, would reasonably be
expected to have a Material Adverse Effect; to the knowledge of the Company, no
such investigations, actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by
others.

 

(u)          Independent Accountants. Ernst & Young LLP, who has certified
certain financial statements of the Company and its subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

(v)          Title to Real and Personal Property. The Company and its
subsidiaries have good and marketable title in fee simple (in the case of real
property) to, or have valid and marketable rights to lease or otherwise use, all
items of real and personal property and assets that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

 11 

 

 

(w)          Title to Intellectual Property. The Company and its subsidiaries
own, or possess valid and enforceable licensed rights to use, all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses as currently conducted and as proposed to be
conducted, including related to the commercialization of the Accelerate Pheno™
system and the Accelerate PhenoTest™ BC Kit (collectively, the “Products”) as
described in the Time of Sale Information and the Offering Memorandum
(“Disclosure Documents”) (collectively, “Intellectual Property”), except where
the failure to own, license, have or acquired such rights would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and its subsidiaries have not received any notice of
any claim of infringement, misappropriation or conflict with any intellectual
property rights of another which would reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge: (i) there are no third parties who
have rights to any Intellectual Property, including no liens, security
interests, or other encumbrances; except for customary reversionary rights of
third-party licensors with respect to Intellectual Property that is disclosed in
the Disclosure Documents as licensed to the Company or its subsidiaries; and
(ii) except as would not reasonably be expected to have a Material Adverse
Effect, there is no infringement by third parties of any Intellectual Property.
Except as disclosed in the Disclosure Documents, there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others: (A)
challenging the validity or the scope of the Company’s rights in or to any
Intellectual Property; (B) challenging the validity, enforceability or scope of
any Intellectual Property; or (C) asserting that the Company or its subsidiaries
infringe, misappropriate, or otherwise violate, or would, infringe,
misappropriate, or otherwise violate, any intellectual property rights of
others, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect. No employee of the Company is or has been in violation
of any term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect. The Company and its subsidiaries have complied in all
material respects with the terms of each agreement pursuant to which
Intellectual Property has been licensed to the Company or its subsidiaries, and
all such agreements are in full force and effect, except, in each case, as would
not reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, the duty of candor and good faith, as required by the USPTO during
prosecution of the United States patent applications within the Intellectual
Property, has been complied with; and in all foreign offices having similar
requirements all such requirements have been complied with. The Company’s
Intellectual Property has not been adjudged by a court of competent jurisdiction
invalid or unenforceable in whole or in part. Except as set forth in the
Disclosure Documents, to the Company’s knowledge, the Company and its
subsidiaries are not obligated or under any liability whatsoever to make any
material payment by way of royalties, fees or otherwise to any owner or licensee
of, or other claimant to, any Intellectual Property, with respect to the use
thereof or in connection with the conduct of their respective businesses or
otherwise. The Products described in the Disclosure Documents fall within the
scope of the claims of one or more patents or patent applications owned by, or
exclusively licensed to, the Company or its subsidiaries. To the Company’s
knowledge, except as disclosed in the Disclosure Documents, the Company is not
aware of any patent or published patent application, in the U.S. or other
jurisdiction, which, in the case of a patent, contains claims, or in the case of
a published patent application contains patentable claims, that dominate or may
dominate the Company’s commercialization of the Products, except as would not
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, the patents included in the Intellectual Property are subsisting and
have not lapsed and the patent applications in the Intellectual Property are
subsisting and have not been abandoned, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

 

 12 

 

 

(x)          Trade Secrets. The Company and its subsidiaries have taken
reasonable and customary actions to protect their rights in and prevent the
unauthorized use and disclosure of material trade secrets and confidential
business information (including confidential source code, ideas, research and
development information, know-how, formulas, compositions, technical data,
designs, drawings, specifications, research records, records of inventions, test
information, financial, marketing and business data, customer and supplier lists
and information, pricing and cost information, business and marketing plans and
proposals) owned by the Company and its subsidiaries, and, to the knowledge of
the Company, there has been no unauthorized use or disclosure, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.

 

(y)          IT Assets. Except as would not reasonably be expected to have a
Material Adverse Effect: (i) the computers, software, servers, networks, data
communications lines, and other information technology systems owned, licensed,
leased or otherwise used by the Company or its subsidiaries (excluding any
public networks) (collectively, the “IT Assets”) operate and perform as is
necessary for the operation of the business of the Company and its subsidiaries
as currently conducted and as proposed to be conducted as described in the Time
of Sale Information and the Offering Memorandum; and (ii) such IT Assets are not
infected by viruses, disabling code or other harmful code.

 

(z)          Data Privacy and Security Laws. The Company and its subsidiaries
are, and at all prior times were, in material compliance with all applicable
state and federal data privacy and security laws and regulations, including
without limitation the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”) as amended by the Health Information Technology for Economic and
Clinical Health Act (the “HITECH Act”) (collectively, the “Privacy Laws”). To
ensure compliance with the Privacy Laws, the Company and its subsidiaries have
in place, comply with, and take appropriate steps reasonably designed to ensure
compliance in all material respects with their policies and procedures relating
to data privacy and security and the collection, storage, use, disclosure,
handling, and analysis of Personal Data (the “Policies”). “Personal Data” means
(i) a natural person’s name, street address, telephone number, e-mail address,
photograph, social security number or tax identification number, driver’s
license number, passport number, credit card number, bank information, or
customer or account number; (ii) any information which would qualify as
“personally identifying information” under the Federal Trade Commission Act, as
amended; (iii) Protected Health Information as defined by HIPAA; and (iv) any
other piece of information that allows the identification of such natural
person, or his or her family, or permits the collection or analysis of any data
related to an identified person’s health or sexual orientation. The Company and
its subsidiaries have at all times made all disclosures to users or customers
required by applicable laws and regulatory rules or requirements, and none of
such disclosures made or contained in any Policy have, to the knowledge of the
Company, been inaccurate or in violation of any applicable laws and regulatory
rules or requirements in any material respect. The Company further certifies
that neither it nor any of its subsidiaries: (i) has received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any of the Privacy Laws, and has no knowledge of any unauthorized
use or disclosure of Personal Data or any event or condition that would
reasonably be expected to result in any such notice; (ii) is currently
conducting or paying for, in whole or in part, any investigation, remediation,
or other corrective action pursuant to any Privacy Law; or (iii) is a party to
any order, decree, or agreement that imposes any obligation or liability under
any Privacy Law.

 

 13 

 

 

(aa)        No Complaints. There is no complaint to or audit, proceeding,
investigation (formal or informal) or claim currently pending against the
Company or its subsidiaries or, to the knowledge of the Company, any of its
customers (specific to the customer’s use of the products or services of the
Company) by the Federal Trade Commission, the U.S. Department of Health and
Human Services and any office contained therein, or any similar authority in any
jurisdiction other than the Unites States or any other governmental entity, or
by any person in respect of the collection, use or disclosure of Personal Data
by the Company or its subsidiaries, and, to the knowledge of the Company, no
such complaint, audit, proceeding, investigation or claim is threatened.

 

(bb)       Clinical Data. The descriptions of the results of any studies and
tests conducted by or on behalf of, or sponsored by, the Company or its
subsidiaries, or in which the Company has participated, that are described in
the Time of Sale Information and the Offering Memorandum, or the results of
which are referred to in the Time of Sale Information and the Offering
Memorandum do not contain any misstatement of a material fact or omit to state a
material fact necessary to make such statements not misleading; the Company has
no knowledge of any studies or tests not described in the Time of Sale
Information and the Offering Memorandum the results of which reasonably call
into question in any material respect the results of the studies, tests and
trials described in the Time of Sale Information and the Offering Memorandum.

 

 14 

 

 

(cc)       Compliance with Health Care Laws. The Company and its subsidiaries
are, and at all relevant times have been, in compliance with all Health Care
Laws in all material respects. For purposes of this Agreement, “Health Care
Laws” means: (i) applicable provisions of the Federal Food, Drug, and Cosmetic
Act (21 U.S.C. § 301 et seq.) and the applicable regulations promulgated
thereunder; (ii) all applicable federal, state, local and foreign health care
laws, including, without limitation, the federal Anti-Kickback Statute (42
U.S.C. Section 1320a-7b(b)), the Civil Monetary Penalties Law (42 U.S.C. §
1320a-7a), the federal civil False Claims Act (31 U.S.C. Section 3729 et seq.),
18 U.S.C. Sections 286 and 287, the health care fraud criminal provisions under
HIPAA (42 U.S.C. Section 1320d et seq.), the exclusion laws (42 U.S.C.§ 1320a-7)
, laws governing government funded or sponsored healthcare programs, and the
directives and regulations promulgated pursuant to such statutes and any state
or non-U.S. counterpart thereof; (iii) HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. Section
17921 et seq.); (iv) the Patient Protection and Affordable Care Act of 2010
(Public Law 111-148), as amended by the Health Care and Education Affordability
Reconciliation Act of 2010 (Public Law 111-152), and the regulations promulgated
thereunder; (v) licensure, quality, safety and accreditation requirements under
applicable state, local or foreign laws or regulatory bodies; and (vi) all other
local, state, federal, national, supranational and foreign laws, relating to the
regulation of the Company or its subsidiaries. Neither the Company, any of its
subsidiaries, nor to the Company’s knowledge, any of their respective officers,
directors, employees or agents have engaged in activities which are, as
applicable, cause for liability under a Health Care Law. Neither the Company nor
any of its subsidiaries has received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any court or arbitrator or governmental or regulatory authority or third
party alleging that any product operation or activity is in violation of any
Health Care Laws nor, to the Company’s knowledge, is any such claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action threatened. The Company and its subsidiaries have filed, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Health Care Laws, and all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete and
accurate on the date filed in all material respects (or were corrected or
supplemented by a subsequent submission). Neither the Company nor any of its
subsidiaries is a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any governmental or regulatory authority. Additionally, neither the
Company, any of its subsidiaries nor, to the knowledge of the Company, any of
their respective employees, officers, directors, or agents has been excluded,
suspended or debarred from participation in any U.S. federal health care program
or human clinical research or, to the knowledge of the Company, is subject to a
governmental inquiry, investigation, proceeding, or other similar action that
would reasonably be expected to result in debarment, suspension, or exclusion.

 

(dd)      Clinical Laboratory Tests. The manufacture of the Company’s clinical
laboratory tests and equipment by or on behalf of the Company or its
subsidiaries is being conducted in compliance in all material respects with all
applicable Health Care Laws, and, to the extent applicable, the respective
counterparts thereof promulgated or adopted by governmental authorities in
countries outside the United States. The Company has not had any laboratory
test, clinical laboratory equipment or manufacturing site (whether Company-owned
or that of a third-party manufacturer) subject to a governmental authority
(including United States Food and Drug Administration (the “FDA”)) shutdown or
import or export prohibition, nor received any FDA Form 483 or other
governmental authority and/or accreditation authority notice of inspectional
observations or deficiencies, “warning letters,” “untitled letters,” requests to
make changes to the Company products, processes or operations, or similar
correspondence or notice from the FDA or other governmental authority alleging
or asserting material noncompliance with any applicable Health Care Laws. The
Company has received no written notice that either the FDA or any other
governmental authority is considering such action.

 

(ee)       No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that would be required by the
Securities Act to be described in a registration statement to be filed with the
Commission and that is not so described or incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum.

 

 15 

 

 

(ff)         Investment Company Act. The Company is not and, after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Time of Sale Information and the Offering Memorandum
will not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).

 

(gg)      Taxes. Subject to any permitted extensions, the Company and its
subsidiaries have paid all federal, state, local and foreign taxes and filed all
tax returns required to be paid or filed through the date hereof; and except as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum,
there is no tax deficiency that has been, or would reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets, in each case except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(hh)      Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Time of Sale Information and the
Offering Memorandum, except where the failure to possess or make the same would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as described in the Time of Sale Information and the
Offering Memorandum, neither the Company nor any of its subsidiaries has
received written, or to the knowledge of the Company, other notice of any
revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course. To the
Company’s knowledge, no party granting any such licenses, certificates, permits
and other authorizations has taken any action to limit, suspend or revoke the
same in any material respect. The Company and its subsidiaries have filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission) as required for maintenance of their
licenses, certificates, permits and other authorizations that are necessary for
the conduct of their respective businesses, in each case except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 16 

 

 

(ii)         No Labor Disputes. No labor disturbance by or dispute with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is contemplated or threatened, and the Company is not aware of
any existing or imminent labor disturbance by, or dispute with, the employees of
any of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not reasonably be expected to have a Material Adverse Effect.

 

(jj)         Possession of Licenses and Permits. The Company and its
subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, including without limitation all such
certificates, authorizations and permits required by the FDA or any other
federal, state or foreign agencies or bodies engaged in the regulation of
medical devices, except where the failure to so possess such certificates,
authorizations and permits, singly or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; and neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to have a Material Adverse
Effect.

 

(kk)       Clinical Trials. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the
studies, tests and clinical trials, conducted by or on behalf of the Company
that are described in the Time of Sale Information and the Offering Memorandum
were and, if still pending, are being, conducted in accordance with experimental
protocols, procedures and controls pursuant to, where applicable, accepted
professional scientific standards; the descriptions of the results of such
studies, tests and trials contained in the Time of Sale Information and the
Offering Memorandum are accurate in all material respects; and neither the
Company nor any of its subsidiaries has received any notices or correspondence
from the FDA or any foreign, state or local governmental body exercising
comparable authority requiring the termination, suspension or material
modification of any studies, tests or preclinical or clinical trials conducted
by or on behalf of the Company which termination, suspension or material
modification would reasonably be expected to have a Material Adverse Effect.

 

 17 

 

 

(ll)         Compliance with FDA Regulations. Except as set forth in the Time of
Sale Information and the Offering Memorandum, the Company and its subsidiaries,
and, to the Company’s knowledge, its distributors, manufacturers and
sublicensees, are not subject to any obligation arising under an administrative
or regulatory action, FDA inspection, FDA warning letter, FDA notice of
violation letter, recall notice, or other notice or commitment made to or with
the FDA or any other governmental authority (including without limitation the
U.S. Drug Enforcement Agency (the “DEA”)) regarding or impacting the Company’s
FDA cleared products (the “Company Products”), including without limitation any
notice alleging a violation of any applicable law or required registration,
except for any such obligation that has not, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as described in the Time of Sale Information and the Offering Memorandum,
neither the Company nor its subsidiaries have received any written or other
notice from the FDA, the DEA or a comparable governmental authority alleging
that the Company Products are the subject of any pending or, to the Company’s
knowledge, threatened investigation in any jurisdiction that has not been fully
remedied. Except as described in the Time of Sale Information and the Offering
Memorandum, the Company and its subsidiaries are in compliance with all
applicable laws administered or issued by the FDA or any other governmental
authority, including, without limitation, those requirements relating to the
testing, handling, distribution, regulatory approval, pricing approval, annual
reporting, registration, good manufacturing practices, record-keeping, adverse
event reporting, promotion, sales, packaging, labeling and advertising of drugs
and controlled substances (where applicable) in each case in all material
respects. The promotion, sale, manufacture, storage, packaging, labeling,
handling, testing and distribution of the Company Products for which
registrations have been obtained by the Company and its subsidiaries is being,
and at all times following such registration has been, conducted in compliance
in all material respects with the registrations, except for any failure that has
not, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All regulatory filings made by the Company
or its subsidiaries to any governmental authority with respect to any of the
Company Products, when submitted to the governmental authority were accurate in
all material respects as of the date of submission, or as subsequently corrected
or modified. Neither the Company nor its subsidiaries (including their officers
or employees) nor, to the Company’s knowledge, any principal investigator or
sub-investigator engaged in any clinical investigation conducted with respect to
any Company Product (including their officers or employees) has been convicted
of any crime under 21 U.S.C. Section 335a(a) or any similar state or foreign law
or under 21 U.S.C. Section 335a(b) or any similar state or foreign law. To the
Company’s knowledge, there are no facts which would reasonably be expected to
cause (i) the withdrawal or recall of any Company Product sold by or on behalf
of the Company, its subsidiaries, distributors or sublicensees, or (ii) a
termination or suspension of marketing of any such Company Product.

 

 18 

 

 

(mm)     Compliance with and Liability under Environmental Laws. (i) The Company
and its subsidiaries (a) are, and at all times during the last five years have
been, in compliance in all material respects with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions, judgments, decrees, orders and the common law relating to pollution
or the protection of the environment, natural resources or human health or
safety in respect of Hazardous Materials (defined below), including those
relating to the generation, storage, treatment, use, handling, transportation,
Release (as defined below) or threat of Release of Hazardous Materials
(collectively, “Environmental Laws”), (b) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, (c) have not received any written or, to the knowledge of the
Company, other notice of any actual or potential liability under or relating to,
or actual or potential violation of, any Environmental Laws, including for the
investigation or remediation of any Release or threat of Release of Hazardous
Materials, (d) are not conducting or paying for, in whole or in part, any
investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (e) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such matter, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) except as described in the Time of Sale Information and the Offering
Memorandum, (a) there are no proceedings that are pending, or that are known to
be contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (b) the Company and its subsidiaries are
not aware of any facts or issues regarding compliance with Environmental Laws,
or liabilities or other obligations under Environmental Laws, including the
Release or threat of Release of Hazardous Materials, that would reasonably be
expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its subsidiaries, and (c) none of the
Company and its subsidiaries anticipates material capital expenditures relating
to any Environmental Laws. “Hazardous Materials” means any material, chemical,
substance, waste, pollutant, contaminant, or constituent thereof, including
petroleum (including crude oil or any fraction thereof) and petroleum products
and asbestos and asbestos containing materials, which are regulated or for which
liability is imposed under any Environmental Law. “Release” means any spilling,
leaking, seepage, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, disposing, depositing, dispersing in, into or
through the environment.

 

(nn)         Hazardous Materials. There has been no storage, generation,
transportation, use, handling, treatment, or Release of Hazardous Materials by
or caused by the Company or any of its subsidiaries (or, to the knowledge of the
Company and its subsidiaries, any other entity (including any predecessor) for
whose acts or omissions the Company or any of its subsidiaries is or would
reasonably be expected to be liable) at, on, under or from any property or
facility now or previously owned, operated or leased by the Company or any of
its subsidiaries, or at, on, under or from any other property or facility, in
violation of any Environmental Laws or in a manner or amount or to a location
that would reasonably be expected to result in any liability under any
Environmental Law on the part of the Company or any subsidiary, except for any
violation or liability which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

 19 

 

 

(oo)      Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986 (the “Code”)) would have any liability (each, a “Plan”) has been maintained
in all material respects in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code, except for noncompliance that would not
reasonably be expected to result in material liability to the Company or its
subsidiaries; (ii) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption that would reasonably be expected to have a material liability to the
Company or its subsidiaries; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, as applicable, has
been satisfied (without taking into account any waiver thereof or extension of
any amortization period) and is reasonably expected to be satisfied in the
future (without taking into account any waiver thereof or extension of any
amortization period); (iv) the fair market value of the assets of each Plan
exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (v) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur that either has resulted, or would reasonably be expected to
result, in material liability to the Company or its subsidiaries; (vi) neither
the Company nor any member of the Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA); and (vii) to the Company’s
knowledge, there is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other governmental agency or any foreign regulatory agency with respect
to any Plan that would reasonably be expected to result in material liability to
the Company or its subsidiaries. None of the following events has occurred or is
reasonably likely to occur: (x) a material increase in the aggregate amount of
contributions required to be made to all Plans by the Company or its
subsidiaries in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the Company and its
subsidiaries’ most recently completed fiscal year; or (y) a material increase in
the Company and its subsidiaries’ “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company and its
subsidiaries’ most recently completed fiscal year.

 

(pp)      Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed to ensure that information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 

 20 

 

 

(qq)         Accounting Controls. The Company and its subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. Except as disclosed in the
Time of Sale Information and the Offering Memorandum, there are no material
weaknesses in the Company’s internal controls. The Company’s auditors and the
Audit Committee of the Board of Directors of the Company have been advised of:
(i) all significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which have adversely
affected or are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information; and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.

 

(rr)         eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(ss)      Insurance. The Company and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks which the Company reasonably believes are adequate
to protect the Company and its subsidiaries and their respective businesses; and
neither the Company nor any of its subsidiaries has (i) received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance or
(ii) any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage at reasonable cost from similar insurers as may be necessary to
continue its business in all material respects.

 

 21 

 

 

(tt)        No Unlawful Payments. Neither the Company nor any of its
subsidiaries nor any director, officer or employee of the Company or any of its
subsidiaries nor, to the knowledge of the Company, any agent, affiliate or other
person while acting for or on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made or taken an act in furtherance of an offer, promise or authorization of any
direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom or any other applicable anti-bribery or anti-corruption law; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Company and its subsidiaries have instituted, maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

 

(uu)      Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(vv)      No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers, or employees, nor, to the knowledge of the
Company, any agent, affiliate or other person authorized to act on behalf of the
Company or any of its subsidiaries is currently the subject or the target of any
sanctions administered or enforced by the U.S. government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company, any of its subsidiaries located, organized or resident in a country or
territory that is the subject or target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Syria and Crimea (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country; or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions. For the
past five years, the Company and its subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

 

 22 

 

 

(ww)      No Restrictions on Subsidiaries. No subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.

 

(xx)       No Broker’s Fees. Other than as contemplated by this Agreement or as
disclosed in the Time of Sale Information and the Offering Memorandum, there is
no broker, finder or other party that is entitled to receive from the Company
any brokerage or finder’s fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

 

(yy)      Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Time of Sale Information, as of
the Time of Sale, and the Offering Memorandum, as of its date, contains or will
contain all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(zz)        No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(aaa)     No General Solicitation. None of the Company or any of its affiliates
or any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D other than
by means of a Permitted General Solicitation or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

 

(bbb)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein and in Section 5 hereof, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

 

 23 

 

 

(ccc)     No Stabilization. The Company has not taken, directly or indirectly,
any action designed to or that would reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Securities or the
Underlying Securities except as otherwise permitted by Regulation M under the
Exchange Act.

 

(ddd)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

(eee)     Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information and the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

 

(fff)       Statistical and Market Data. Nothing has come to the attention of
the Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.

 

(ggg)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002, as amended
and the rules and regulations promulgated in connection therewith, including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

(hhh)   No Ratings. There are (and prior to the Closing Date, will be) no debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries that are rated by a “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act.

 

4.          Further Agreements of the Company. The Company covenants and agrees
with each Initial Purchaser that:

 

(a)         Delivery of Copies. The Company will deliver to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

 24 

 

 

(b)         Offering Memorandum, Amendments or Supplements. Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and,
unless, in the case of reports under the Exchange Act, legally required to be
filed in the opinion of counsel to the Company, will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)          Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

 

(d)         Notice to the Representative. The Company will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum, or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence or development of any event at any time prior to the completion of
the initial offering of the Securities as a result of which any of the Time of
Sale Information, any Issuer Written Communication, any Permitted General
Solicitation or the Offering Memorandum, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication, any Permitted General Solicitation or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication, any Permitted General Solicitation or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will obtain as soon as possible the withdrawal thereof.

 

 25 

 

 

(e)          Ongoing Compliance of the Offering Memorandum and Time of Sale
Information. (i) If at any time prior to the completion of the initial offering
of the Securities (A) any event or development shall occur or condition shall
exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (B) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law and (ii) if at any time prior to the Closing
Date (A) any event or development shall occur or condition shall exist as a
result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(B) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in light of the circumstances
under which they were made, be misleading. The Representative will promptly
notify the Company of the completion of the initial offering of the Securities.

 

(f)          Blue Sky Compliance. The Company will use its commercially
reasonable efforts to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representative shall
reasonably request and will continue such qualifications in effect so long as
required for the offering and resale of the Securities; provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

(g)          Clear Market. For a period of 90 days after the date of the
Offering Memorandum, the Company will not (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, or file with or confidentially submit to
the Commission a registration statement under the Securities Act relating to,
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, or publicly disclose the intention to make any
offer, sale, pledge, disposition or filing, or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock or any such other securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise, without the
prior written consent of J.P. Morgan Securities LLC, other than (1) the
Securities to be sold hereunder or the issuance of any Underlying Securities;
(2) the grant by the Company of employee or director stock options, restricted
stock, restricted stock units or other awards pursuant to the Company’s equity
incentive plans existing on the date hereof and disclosed or incorporated by
reference in the Time of Sale Information and the Offering Memorandum (the
“Equity Plans”); (3) the issuance by the Company of any shares of Common Stock
upon (x) the exercise of any option or warrant or the conversion of a security
outstanding on the date hereof of which the Representative has been advised in
writing or under any Equity Plans or (y) the vesting of or removal or lapse of
restrictions on restricted stock, restricted stock units or other awards under
the Equity Plans in accordance with the terms of such plans; or (4) the filing
by the Company of any registration statement on Form S-8 in respect of
securities offered pursuant to the terms of the Equity Plans. For the avoidance
of doubt, the restrictions in this paragraph do not apply to the Company’s entry
into and performance under or termination of the Prepaid Forward Agreement.

 

 26 

 

 

(h)         Use of Proceeds. The Company will apply the net proceeds from the
sale of the Securities as described in the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

 

(i)          No Stabilization. The Company will not take, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities or
the Underlying Securities and will not take any action prohibited by Regulation
M under the Exchange Act in connection with the distribution of the Securities
contemplated hereby.

 

(j)          Underlying Securities. The Company will reserve and keep available
at all times, free of pre-emptive rights, the Conversion Shares for the purpose
of enabling the Company to satisfy all obligations to issue any Underlying
Securities upon conversion of the Securities. The Company will use its best
efforts to cause the Conversion Shares to be listed and to maintain the listing
of the Conversion Shares on the Exchange.

 

(k)          Supplying Information. While the Securities remain outstanding and
are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, in each case upon request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

(l)          DTC. The Company will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

(m)          No Resales by the Company. The Company will not, and will not
permit any of its controlled “affiliates” (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Company or any such affiliates
and resold in a transaction registered under the Securities Act. The Company
will use its commerically reasonable efforts to ensure that the Affiliated
Purchaser does not purchase any Securities other than the Affiliate Securities,
and does not resell any Affiliate Securities other than pursuant to the terms
(including the restrictions on transfer) set forth in such Affiliate Securities.

 

 27 

 

 

(n)          No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(o)          No General Solicitation. None of the Company or any of its
affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no covenant is given) will solicit offers for,
or offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D without
the prior written consent of the Representative or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.

 

5.          Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
Annex D or prepared pursuant to Section 4(c) above (including any electronic
road show) or 4(o) above, (iv) any written communication prepared by such
Initial Purchaser and approved by the Company in advance in writing or (v) any
written communication relating to or that contains the terms of the Securities
and/or other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

 

6.          Conditions of Initial Purchasers’ Obligations. The obligation of
each Initial Purchaser to purchase the Underwritten Securities on the Closing
Date or the Option Securities on any Additional Closing Date, as the case may be
as provided herein is subject to the performance by the Company of its covenants
and other obligations hereunder and to the following additional conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained in Section 3 hereof shall be true and correct on the
date hereof and on and as of the Closing Date or any Additional Closing Date, as
the case may be; and the statements of the Company and its officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date or any Additional Closing Date, as the case may be.

 

(b)          No Material Adverse Change. No event or condition of a type
described in Section 3(g) hereof shall have occurred or shall exist, which event
or condition is not described or incorporated by reference in the Time of Sale
Information (excluding any amendment or supplement thereto) and the Offering
Memorandum (excluding any amendment or supplement thereto) and the effect of
which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date or the Additional Closing Date, as the case may be, on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

 28 

 

 

(c)          Officer’s Certificate. The Representative shall have received on
and as of the Closing Date or any Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representative (i) confirming that such officers have
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the best knowledge of such officers, the representations set forth in
Sections 3(b) and 3(d) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Company in this Agreement are true
and correct and that the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date, and (iii) to the effect set forth in paragraph (b) above.

 

(d)          Comfort Letters. (i) On the date of this Agreement and on the
Closing Date or the Additional Closing Date, as the case may be, Ernst & Young
LLP shall have furnished to the Representative, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be, shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be; and (ii) On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, the Company shall have
furnished to the Representative a certificate, dated the respective dates of
delivery thereof and addressed to the Initial Purchasers, of its chief financial
officer with respect to certain financial data contained in the Time of Sale
Information and the Offering Memorandum, providing “management comfort” with
respect to such information, in form and substance reasonably satisfactory to
the Representative.

 

(e)          Opinion and 10b-5 Statement of Counsel for the Company. Snell &
Wilmer L.L.P., counsel for the Company, shall have furnished to the
Representative, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date or the Additional Closing Date, as the case
may be, and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative.

 

(f)          Opinion of Special Counsel for the Company. Wilson Sonsini Goodrich
& Rosati, Professional Corporation, special counsel for the Company, shall have
furnished to the Representative, at the request of the Company, their written
opinion, dated the Closing Date or the Additional Closing Date, as the case may
be, and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative.

 

 29 

 

 

(g)         Opinion of Intellectual Property Counsel for the Company. Klarquist
Sparkman, LLP, intellectual property counsel for the Company, shall have
furnished to the Representative, at the request of the Company, their written
opinion, dated the Closing Date or the Additional Closing Date, as the case may
be, and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative.

 

(h)          Opinion of Regulatory Counsel for the Company. Snell & Wilmer
L.L.P., regulatory counsel for the Company, shall have furnished to the
Representative, at the request of the Company, their written opinion, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative.

 

(i)          Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.
The Representative shall have received on and as of the Closing Date or any
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, with respect to
such matters as the Representative may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

 

(j)          No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date or any Additional Closing Date, as the case
may be, prevent the issuance or sale of the Securities; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date or any Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities.

 

(k)          Good Standing. The Representative shall have received on and as of
the Closing Date or any Additional Closing Date, as the case may be,
satisfactory evidence of the good standing of the Company and its significant
subsidiaries in their respective jurisdictions of organization and their good
standing as foreign entities in such other jurisdictions as the Representative
may reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

(l)          DTC. The Securities shall be eligible for clearance and settlement
through DTC.

 

(m)        Exchange Listing. A “Listing of Additional Shares Notification Form”
relating to the Conversion Shares shall have been submitted to the Exchange, and
the Exchange shall have informed the Company that it has completed its review of
such form.

 

(n)          Lock-up Agreements. The “lock-up” agreements each substantially in
the form of Exhibit A hereto, between you, and certain shareholders, officers
and directors of the Company relating to sales and certain other dispositions of
shares of Common Stock or certain other securities, delivered to you on or
before the date hereof, shall be in full force and effect on the Closing Date or
Additional Closing Date, as the case may be.

 

 30 

 

 

(o)          Additional Documents. On or prior to the Closing Date or any
Additional Closing Date, as the case may be, the Company shall have furnished to
the Representative such further certificates and documents as the Representative
may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.           Indemnification and Contribution.

 

(a)          Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, its
directors and officers and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication, any Permitted
General Solicitation, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

 

(b)         Indemnification of the Company. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information (including any of the other Time of Sale Information that has
subsequently been amended), any Issuer Written Communication, any Permitted
General Solicitation, any road show or the Offering Memorandum (or any amendment
or supplement thereto), it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the following
information in the Offering Memorandum furnished on behalf of each Initial
Purchaser: the information contained in the fourth sentence in the third
paragraph under the heading “Plan of distribution—New issue of notes” (which
third sentence begin with the words “The initial purchasers have advised us that
they intend to make a market in the notes …”; and the  first paragraph under the
heading “Plan of distribution—Price stabilization and short positions;
repurchase of common stock” under the caption “Plan of Distribution”).

 

 31 

 

 

(c)          Notice and Procedures. If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed in writing to the contrary;
(ii) the Indemnifying Person has failed within a reasonable time to retain
counsel reasonably satisfactory to the Indemnified Person; (iii) the Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to the
Indemnifying Person that would make separate representation advisable under the
circumstances; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities LLC and any such separate firm for the Company, its directors, its
officers and any control persons of the Company shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff for which the
Indemnified Person is entitled to indemnification pursuant to this Section 7,
the Indemnifying Person agrees to indemnify each Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested that an Indemnifying Person reimburse the Indemnified
Person for fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (A) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and (B)
the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

 32 

 

 

(d)          Contribution. If the indemnification provided for in paragraphs (a)
or (b) above is unavailable to an Indemnified Person or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (after
deducting discounts and commissions received by the Initial Purchasers but
before deducting expenses) received by the Company from the sale of the
Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities. The relative fault of the Company,
on the one hand, and the Initial Purchasers, on the other, shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

 33 

 

 

(e)          Limitation on Liability. The Company and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

 

(f)          Non-Exclusive Remedies. The remedies provided for in this Section 7
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any Indemnified Person at law or in equity.

 

8.           Effectiveness of Agreement. This Agreement shall become effective
upon the execution and delivery hereof by the parties hereto.

 

9.          Termination. This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and prior to the Closing Date or, in
the case of the Option Securities, prior to any Additional Closing Date: (a)
there has been, in the judgment of the Representative, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the Time of Sale Information or the Offering Memorandum,
any material adverse change in the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole, (b) trading generally shall have
been suspended or materially limited on or by either the New York Stock Exchange
or the Exchange; (c) trading of any securities issued or guaranteed by the
Company shall have been suspended on any exchange or in any over-the-counter
market; (d) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; (e) there shall have
occurred any major disruption of settlements of securities, payment or clearance
services in the United States or any other country where such securities are
listed; or (f) there shall have occurred any outbreak or escalation of
hostilities or declaration by the United States of a national emergency or war,
or any change in financial markets or any calamity or crisis, either within or
outside the United States, that, in the judgment of the Representative, is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

 34 

 

 

10.         Defaulting Initial Purchaser. (a) If, on the Closing Date or any
Additional Closing Date, as the case may be, any Initial Purchaser defaults on
its obligation to purchase the Securities that it has agreed to purchase
hereunder on such date, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
or any Additional Closing Date, as the case may be, for up to five full business
days in order to effect any changes that in the opinion of counsel for the
Company or counsel for the Initial Purchasers may be necessary in the Time of
Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes; provided that any Additional Closing Date may not be
postponed such that it would fall outside the Exercise Period. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 

(b)          If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or any Additional Closing Date, as the case may be does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.

 

 35 

 

 

(c)          If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be, exceeds one-eleventh of
the aggregate amount of Securities to be purchased on such date, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement or, with respect to any Additional Closing Date, the obligation of the
Initial Purchasers to purchase Securities on the Additional Closing Date, as the
case may be, shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section
10 shall be without liability on the part of the Company, except that the
Company will continue to be liable for the payment of expenses as set forth in
Section 11 hereof and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

(d)          Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company or any non-defaulting
Initial Purchaser for damages caused by its default.

 

11.         Payment of Expenses. (a) Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company will pay or cause to be paid all costs and expenses of the Company
incident to the performance of its obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication, any Permitted General Solicitation and the Offering
Memorandum (including any amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants; (v) the fees and expenses reasonably incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the state or foreign
securities or blue sky laws of such jurisdictions as the Representative may
designate (including the related reasonable fees and expenses of counsel for the
Initial Purchasers (not to exceed $5,000 in the aggregate)); (vi) the fees and
expenses of the Trustee and any paying agent (including the documented related
fees and expenses of any counsel to such parties); (vii) all expenses and
application fees incurred in connection with the application for the approval of
the Securities for book-entry transfer by DTC; (viii) all expenses incurred by
the Company in connection with any “road show” presentation to potential
investors; and (ix) all expenses and application fees related to the listing of
the Conversion Shares on the Exchange. Except as provided in this Section 11 and
Section 7 hereof, the several Underwriters shall pay all of their own costs and
expenses.

 

(b)          If (i) this Agreement is terminated pursuant to Section 9 on
account of an event described in clause (a) or (c) therein, (ii) the Company for
any reason fails to tender the Securities for delivery to the Initial Purchasers
or (iii) the Initial Purchasers decline to purchase the Securities for any
reason permitted under this Agreement, the Company agrees to reimburse the
Initial Purchasers for all documented out-of-pocket costs and expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby; provided, however, that in the event any such termination
is effected after the Closing Date but prior to any Additional Closing Date with
respect to the purchase of any Option Securities, the Company shall only
reimburse the Initial Purchasers for all reasonable out-of-pocket expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers after the Closing Date in connection with the proposed
purchase of any such Option Securities.

 

 36 

 

 

12.         Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

 

13.         Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

 

14.         Certain Defined Terms. For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; and (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (d) the term “significant subsidiary” has
the meaning set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

 

15.         Compliance with USA Patriot Act. In accordance with the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.         

 

16.         Miscellaneous. (a) Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted and confirmed by any standard form of telecommunication.
Notices to the Initial Purchasers shall be given to the Representative c/o J.P.
Morgan Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax: (212)
622-8358), Attention: Equity Syndicate Desk. Notices to the Company shall be
given to it at 3950 South Country Club Road, Suite 470, Tucson, Arizona (fax
(520) 269-6580); Attention: Steve Reichling, Chief Financial Officer.

 

(b)          Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.

 

 37 

 

 

(c)          Submission to Jurisdiction. The Company hereby submits to the
exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
The Company waives any objection which it may now or hereafter have to the
laying of venue of any such suit or proceeding in such courts. The Company
agrees that final judgment in any such suit, action or proceeding brought in
such court shall be conclusive and binding upon the Company and may be enforced
in any court to the jurisdiction of which Company is subject by a suit upon such
judgment.

 

(d)          Waiver of Jury Trial. The Company hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

(e)          Counterparts. This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

(f)          Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(g)          Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

(h)          Xtract Research LLC. The Company hereby agrees that the Initial
Purchasers may provide copies of the Preliminary Offering Memorandum and the
Offering Memorandum relating to the offering of the Securities and any other
agreements or documents relating thereto, including, without limitation, any
trust indentures, to Xtract Research LLC (“Xtract”) following the completion of
the offering for inclusion in an online research service sponsored by Xtract,
access to which is restricted to “qualified institutional buyers” as defined in
Rule 144A under the Securities Act.

 

(i)          Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

 

 38 

 

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

  Very truly yours,       ACCELERATE DIAGNOSTICS, INC.       By: /s/Steve
Reichling     Name: Steve Reichling     Title: CFO

 

[Signature Page to the Purchase Agreement]

 

 

 

 

Accepted: As of the date first written above

 

J.P. MORGAN SECURITIES LLC

 

Acting for itself and on behalf of
the several Initial Purchasers listed
in Schedule 1 hereto.

 





  By: J.P. Morgan Securities LLC         By: /s/Yun Xie     Name: Yun Xie    
Title: Executive Director





  

[Signature Page to the Purchase Agreement]

 

 

 

  

Schedule 1

 

Initial Purchaser  Principal Amount  J.P. Morgan Securities LLC  $105,000,000 
Piper Jaffray & Co.   21,000,000  William Blair & Company, L.L.C.   21,000,000 
BTIG, LLC   3,000,000  Total  $150,000,000 

 

 

 

 

Schedule 2

 

Significant Subsidiaries of the Company

 

1)Accelerate Diagnostics UK Limited

 

2)Accelerate Diagnostics S.L.

 

3)Accelerate Diagnostics GmbH

 

4)Accelerate Diagnostics SARL

 

5)Accelerate Diagnostics S.r.l

 

6)Accelerate Diagnostics B.V.

 

7)AX Diagnostics C.V.

 

8)Accelerate Diagnostics Holdings, LLC

 

9)Accelerate Diagnostics RUS Limited Liability Company

 

 

 

 

Annex A

 

Time of Sale Information

 

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.

 

 

 

 

Annex B

 

ACCELERATE DIAGNOSTICS, INC.

 

Pricing Term Sheet

 

 

 

 

Annex C

 

Permitted General Solicitations

 

1. None.

 

 

 

 

Exhibit A

 

FORM OF LOCK-UP AGREEMENT

 

March       , 2018

 

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

 

As Representative of

the several Initial Purchasers listed in

Schedule 1 to the Purchase

Agreement referred to below

 

Re: Accelerate Diagnostics, Inc. – Rule 144A Offering

 

Ladies and Gentlemen:

 

The undersigned understands that you, as representative (the “Representative”)
of the several Initial Purchasers, propose to enter into a Purchase Agreement
(the “Purchase Agreement”) with Accelerate Diagnostics, Inc., a Delaware
corporation (the “Company”), providing for the purchase and initial resale (the
“Placement”) by the several Initial Purchasers named in Schedule 1 to the
Purchase Agreement (the “Initial Purchasers”), of Convertible Senior Notes due
2023 of the Company (the “Securities”).

 

 

 

 

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities LLC on behalf of the
Initial Purchasers, the undersigned will not, during the period (the “Lock-Up
Period”) ending 90 days after the date of the final offering memorandum relating
to the Placement (the “Offering Memorandum”), (1) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of, directly or indirectly, any shares of common stock,
$0.001 per share par value, of the Company (the “Common Stock”) or any
securities convertible into or exercisable or exchangeable for Common Stock
(including without limitation, Common Stock or such other securities which may
be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant), or publicly
disclose the intention to make any such offer, sale, pledge or disposition,
(2) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Common Stock or such other
securities, whether any such transaction described in clause (1) or (2) above is
to be settled by delivery of Common Stock or such other securities, in cash or
otherwise or (3) make any demand for or exercise any right with respect to the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock (and, for the avoidance of doubt,
the undersigned hereby waives any and all notice requirements and rights with
respect to the registration of any securities pursuant to any agreement,
instrument, understanding or otherwise, including any stockholders or
registration rights agreement or similar agreement, to which the undersigned is
a party or under which the undersigned is entitled to any right or benefit), in
each case other than (A) transfers of shares of Common Stock as a bona fide gift
or gifts, (B) transfers of shares of Common Stock either during the
undersigned’s lifetime or on death by will or intestacy to the undersigned’s
immediate family or to a trust, the beneficiaries of which are the undersigned
and a member or members of the undersigned’s immediate family, (C) transfers of
shares of Common Stock to an affiliate (as that term is defined in Rule 405
under the Securities Act of 1933, as amended) of the undersigned or if the
undersigned is a partnership, limited liability company, trust, corporation or
similar entity, as a transfer or distribution to its partners, members or
stockholders, (D) the exercise of options to purchase shares of Common Stock
pursuant to employee stock option plans of the Company disclosed or incorporated
by reference in the Offering Memorandum, which options are outstanding on the
date hereof; provided that any shares of Common Stock issued upon exercise of
such options shall continue to be subject to the restrictions on transfer set
forth in this letter agreement, (E) transfers of shares of Common Stock to the
Company or sales in satisfaction of any tax withholding obligation of the
undersigned in payment of the exercise price for any stock option exercised by
the undersigned or vesting of restricted stock or similar equity-based award
issued pursuant to stock plans of the Company disclosed or incorporated by
reference in the Offering Memorandum or (F) pursuant to a sale or an offer to
purchase 100% of the outstanding Common Stock, whether pursuant to a merger,
tender offer or otherwise, to a third party or group of third parties resulting
in a Change of Control (as defined below) and approved by the Company’s board of
directors, provided that, in the event that such a Change of Control is not
completed, the undersigned’s shares shall remain subject to the restrictions
contained in this letter agreement and title to the undersigned’s shares shall
remain with the undersigned; provided that in the case of any transfer or
distribution pursuant to clause (A), (B) or (C), (i) each donee or distributee
shall execute and deliver to the Representative a lock-up letter in the form of
this paragraph and (ii) such transfer shall not involve a disposition for value;
and provided, further, that in the case of any transfer or distribution pursuant
to clause (A), (B), (C), (D) or (E), no filing by any party (donor, donee,
transferor or transferee) under the Securities Exchange Act of 1934, as amended,
or other public announcement shall be required or shall be made voluntarily in
connection with such transfer or distribution (other than a filing on a Form 5
made after the expiration of the Lock-Up Period). For the avoidance of doubt,
the restrictions in this letter agreement shall not apply to any purchase by the
undersigned of Securities pursuant to the Offering Memorandum.

 

“Change of Control” means the transfer (whether by tender offer, merger,
consolidation or other similar transaction), in one transaction or a series of
related transactions approved by the Board of Directors of the Company, to a
person or group of affiliated persons (other than an Initial Purchaser pursuant
to the Placement), of the Company’s voting securities if, after such transfer,
such person or group of affiliated persons would hold more than 50% of the
outstanding voting securities of the Company (or the surviving entity).

 

 

 

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this letter agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this letter agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned understands that, if the Purchase Agreement does not become
effective by April 15, 2018, or if the Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Securities to be sold thereunder, the
undersigned shall be released from all obligations under this letter agreement.
The undersigned understands that the Initial Purchasers are entering into the
Purchase Agreement and proceeding with the Placement in reliance upon this
letter agreement.

 

 

 

  

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

  Very truly yours,           Name of Security Holder (Print exact name)        
By:       Signature         If not signing in an individual capacity:          
Name of Authorized Signatory (Print)           Title of Authorized Signatory
(Print)       (indicate capacity of person signing if signing as custodian,
trustee, or on behalf of an entity)

 

 

 